- BB&T Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Second Quarter 2010 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Average Balances and Rates - Year-To-Date 13 Credit Quality 14-16 Credit Quality - Supplemental Schedules Supplemental Commercial Real Estate Loan Portfolio Information 17 Supplemental Residential Mortgage Portfolio Information 18 Supplemental Troubled Debt Restructurings Information 19 Capital Information - Five Quarter Trend 20 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 21 Selected Items & Additional Information 22 NON-GAAP Reconciliation Table 23 2 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 Year-to-Date June 30 % % 2010 2009 Change 2010 2009 Change Summary Income Statement Interest income $ 1,852 $ 1,670 10.9 % $ 3,665 $ 3,379 8.5 % Interest expense 460 503 (8.5 ) 926 1,038 (10.8 ) Net interest income - taxable equivalent 1,392 1,167 19.3 2,739 2,341 17.0 Less: Taxable-equivalent adjustment 32 29 10.3 65 57 14.0 Net interest income 1,360 1,138 19.5 2,674 2,284 17.1 Provision for credit losses 650 701 (7.3 ) 1,225 1,377 (11.0 ) Net interest income after provision for credit losses 710 437 62.5 1,449 907 59.8 Noninterest income 1,039 993 4.6 1,883 2,024 (7.0 ) Noninterest expense 1,500 1,181 27.0 2,841 2,250 26.3 Income before income taxes 249 249 - 491 681 (27.9 ) Provision for income taxes 25 41 (39.0 ) 73 155 (52.9 ) Net income 224 208 7.7 418 526 (20.5 ) Noncontrolling interest 14 4 NM 20 10 100.0 Dividends and accretion on preferred stock - 83 (100.0 ) - 124 (100.0 ) Net income available to common shareholders 210 121 73.6 398 392 1.5 Per Common Share Data Earnings Basic $ .30 $ .20 50.0 % $ .58 $ .67 (13.4 ) % Diluted .30 .20 50.0 .57 .67 (14.9 ) Cash dividends declared .15 .15 - .30 .62 (51.6 ) Book value 24.07 22.76 5.8 24.07 22.76 5.8 Tangible book value (1) 14.93 14.74 1.3 14.93 14.74 1.3 End of period shares outstanding (in thousands) 692,777 648,068 6.9 692,777 648,068 6.9 Weighted average shares (in thousands) Basic 692,113 602,726 14.8 691,456 581,382 18.9 Diluted 701,322 608,797 15.2 700,223 586,256 19.4 Performance Ratios Return on average assets .56 % .56 % .52 % .71 % Return on average common shareholders' equity 5.01 3.43 4.80 5.78 Net interest margin - taxable equivalent 4.12 3.56 4.00 3.57 Fee income ratio (2) 40.8 45.5 39.9 44.2 Efficiency ratio (2) 53.7 49.8 53.1 49.2 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.90 % 2.19 % 2.90 % 2.19 % Loans and leases plus foreclosed property 4.24 3.29 4.24 3.29 Net charge-offs as a percentage of average loans and leases 2.48 1.81 2.16 1.70 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.66 2.19 2.66 2.19 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment .98 X 1.01 X .98 X 1.01 X Average Balances Total assets $ 159,786 $ 148,496 7.6 % $ 161,785 $ 149,182 8.4 % Securities available for sale 28,309 29,510 (4.1 ) 30,636 30,004 2.1 Loans and leases 103,964 99,577 4.4 104,214 99,650 4.6 Deposits 107,060 94,385 13.4 109,035 94,161 15.8 Client deposits 102,203 85,927 18.9 103,472 85,035 21.7 Shareholders' equity 16,925 16,683 1.5 16,777 16,546 1.4 Period-End Balances Total assets $ 155,083 $ 152,398 1.8 % $ 155,083 $ 152,398 1.8 % Securities available for sale 23,662 30,553 (22.6 ) 23,662 30,553 (22.6 ) Loans and leases 104,719 100,334 4.4 104,719 100,334 4.4 Deposits 104,451 102,164 2.2 104,451 102,164 2.2 Client deposits 101,115 88,339 14.5 101,115 88,339 14.5 Shareholders' equity 16,740 14,792 13.2 16,740 14,792 13.2 Capital Ratios (3) Risk-based Tier 1 11.7 % 10.6 % 11.7 % 10.6 % Total 15.8 15.2 15.8 15.2 Leverage 8.9 8.5 8.9 8.5 Tangible common equity (1) 7.0 6.5 7.0 6.5 Tier 1 common equity to risk-weighted assets (1) 8.9 8.4 8.9 8.4 Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 22 of this supplement. See Non-GAAP reconciliations. Current quarter regulatory capital information is preliminary. NM - not meaningful. Return to Table of Contents 3 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 Summary Income Statement Interest income $ 1,852 $ 1,813 $ 1,853 $ 1,776 $ 1,670 Interest expense 460 466 498 509 503 Net interest income - taxable equivalent 1,392 1,347 1,355 1,267 1,167 Less: Taxable-equivalent adjustment 32 33 32 30 29 Net interest income 1,360 1,314 1,323 1,237 1,138 Provision for credit losses 650 575 725 709 701 Net interest income after provision for credit losses 710 739 598 528 437 Noninterest income 1,039 844 970 940 993 Noninterest expense 1,500 1,341 1,361 1,320 1,181 Income before income taxes 249 242 207 148 249 Provision for income taxes 25 48 13 (9 ) 41 Net income 224 194 194 157 208 Noncontrolling interest 14 6 9 5 4 Dividends and accretion on preferred stock - 83 Net income available to common shareholders 210 188 185 152 121 Per Common Share Data Earnings Basic $ .30 $ .27 $ .27 $ .23 $ .20 Diluted .30 .27 .27 .23 .20 Cash dividends declared .15 .15 .15 .15 .15 Book value 24.07 23.80 23.47 23.41 22.76 Tangible book value (1) 14.93 14.67 14.44 14.10 14.74 End of period shares outstanding (in thousands) 692,777 691,869 689,750 687,446 648,068 Weighted average shares (in thousands) Basic 692,113 690,792 688,590 665,408 602,726 Diluted 701,322 698,675 696,038 672,457 608,797 Performance Ratios Return on average assets .56 % .48 % .47 % .40 % .56 % Return on average common shareholders' equity 5.01 4.59 4.52 3.90 3.43 Net interest margin - taxable equivalent 4.12 3.88 3.80 3.68 3.56 Fee income ratio (2) 40.8 39.0 41.2 41.8 45.5 Efficiency ratio (2) 53.7 52.4 51.4 52.0 49.8 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.90 % 2.84 % 2.65 % 2.48 % 2.19 % Loans and leases plus foreclosed property 4.24 4.38 4.07 3.78 3.29 Net charge-offs as a percentage of average loans and leases 2.48 1.84 1.83 1.71 1.81 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.66 2.65 2.51 2.29 2.19 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment .98 X .94 X .96 X .93 X 1.01 X Average Balances Total assets $ 159,786 $ 163,807 $ 164,719 $ 157,451 $ 148,496 Securities available for sale 28,309 32,989 33,351 31,511 29,510 Loans and leases 103,964 104,468 105,869 103,334 99,577 Deposits 107,060 111,031 113,622 107,310 94,385 Client deposits 102,203 104,754 105,426 96,349 85,927 Shareholders' equity 16,925 16,627 16,336 15,537 16,683 Period-End Balances Total assets $ 155,083 $ 163,700 $ 165,764 $ 165,328 $ 152,398 Securities available for sale 23,662 32,654 33,253 33,477 30,553 Loans and leases 104,719 104,401 106,207 107,027 100,334 Deposits 104,451 113,723 114,965 114,510 102,164 Client deposits 101,115 104,109 106,760 103,725 88,339 Shareholders' equity 16,740 16,528 16,241 16,142 14,792 Capital Ratios (3) Risk-based Tier 1 11.7 % 11.6 % 11.5 % 11.1 % 10.6 % Total 15.8 15.9 15.8 15.6 15.2 Leverage 8.9 8.7 8.5 8.5 8.5 Tangible common equity (1) 7.0 6.4 6.2 6.1 6.5 Tier 1 common equity to risk-weighted assets (1) 8.9 8.6 8.5 8.4 8.4 (1) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (2) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 22 of this supplement. See Non-GAAP reconciliations. (3) Current quarter regulatory capital information is preliminary. Return to Table of Contents 4 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 Year-to-Date June 30 Change Change 2010 2009 $ % 2010 2009 $ % Interest Income Interest and fees on loans and leases $ 1,525 $ 1,336 $ 189 14.1 % $ 2,965 $ 2,658 $ 307 11.6 % Interest and dividends on securities 291 299 (8 ) (2.7 ) 627 651 (24 ) (3.7 ) Interest on other earning assets 3 5 (2 ) (40.0 ) 6 10 (4 ) (40.0 ) Total interest income 1,819 1,640 179 10.9 3,598 3,319 279 8.4 Interest Expense Interest on deposits 241 320 (79 ) (24.7 ) 500 666 (166 ) (24.9 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 6 17 (11 ) (64.7 ) 11 40 (29 ) (72.5 ) Interest on long-term debt 212 165 47 28.5 413 329 84 25.5 Total interest expense 459 502 (43 ) (8.6 ) 924 1,035 (111 ) (10.7 ) Net interest income 1,360 1,138 222 19.5 2,674 2,284 390 17.1 Provision for credit losses 650 701 (51 ) (7.3 ) 1,225 1,377 (152 ) (11.0 ) Net interest income after provision for credit losses 710 437 273 62.5 1,449 907 542 59.8 Noninterest income Insurance income 287 281 6 2.1 540 533 7 1.3 Service charges on deposits 164 168 (4 ) (2.4 ) 328 324 4 1.2 Mortgage banking income 110 184 (74 ) (40.2 ) 199 372 (173 ) (46.5 ) Investment banking and brokerage fees and commissions 91 92 (1 ) (1.1 ) 170 174 (4 ) (2.3 ) Other nondeposit fees and commissions 63 53 10 18.9 128 106 22 20.8 Checkcard fees 70 57 13 22.8 131 106 25 23.6 Bankcard fees and merchant discounts 45 39 6 15.4 85 74 11 14.9 Trust and investment advisory revenues 39 33 6 18.2 77 65 12 18.5 Income from bank-owned life insurance 31 25 6 24.0 62 48 14 29.2 FDIC loss share income, net (78 ) - (78 ) NM (73 ) - (73 ) NM Securities gains, net 219 19 200 NM 216 169 47 27.8 Other income (2 ) 42 (44 ) (104.8 ) 20 53 (33 ) (62.3 ) Total noninterest income 1,039 993 46 4.6 1,883 2,024 (141 ) (7.0 ) Noninterest Expense Personnel expense 649 623 26 4.2 1,295 1,223 72 5.9 Foreclosed property expense 240 60 180 NM 418 96 322 NM Occupancy and equipment expense 158 128 30 23.4 296 257 39 15.2 Professional services 86 64 22 34.4 158 117 41 35.0 Regulatory charges 46 106 (60 ) (56.6 ) 91 139 (48 ) (34.5 ) Loan processing expense 47 34 13 38.2 82 63 19 30.2 Amortization of intangibles 32 24 8 33.3 64 49 15 30.6 Merger-related and restructuring charges, net 38 (1 ) 39 NM 55 11 44 NM Other expenses 204 143 61 42.7 382 295 87 29.5 Total noninterest expense 1,500 1,181 319 27.0 2,841 2,250 591 26.3 Earnings Income before income taxes 249 249 - - 491 681 (190 ) (27.9 ) Provision for income taxes 25 41 (16 ) (39.0 ) 73 155 (82 ) (52.9 ) Net Income 224 208 16 7.7 418 526 (108 ) (20.5 ) Noncontrolling interest 14 4 10 NM 20 10 10 100.0 Dividends and accretion on preferred stock - 83 (83 ) (100.0 ) - 124 (124 ) (100.0 ) Net income available to common shareholders $ 210 $ 121 $ 89 73.6 $ 398 $ 392 $ 6 1.5 % Earnings Per Common Share Basic $ .30 $ .20 $ .10 50.0 % $ .58 $ .67 $ (.09 ) (13.4 ) % Diluted .30 .20 .10 50.0 .57 .67 (.10 ) (14.9 ) Weighted Average Shares Outstanding Basic 692,113 602,726 89,387 14.8 691,456 581,382 110,074 18.9 Diluted 701,322 608,797 92,525 15.2 700,223 586,256 113,967 19.4 NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Interest Income Interest and fees on loans and leases $ 1,525 $ 1,440 $ 1,475 $ 1,414 $ 1,336 Interest and dividends on securities 291 336 341 327 299 Interest on other earning assets 3 3 4 4 5 Total interest income 1,819 1,779 1,820 1,745 1,640 Interest Expense Interest on deposits 241 259 294 311 320 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 6 5 7 11 17 Interest on long-term debt 212 201 196 186 165 Total interest expense 459 465 497 508 502 Net interest income 1,360 1,314 1,323 1,237 1,138 Provision for credit losses 650 575 725 709 701 Net interest income after provision for credit losses 710 739 598 528 437 Noninterest income Insurance income 287 253 260 254 281 Service charges on deposits 164 164 186 180 168 Mortgage banking income 110 89 142 144 184 Investment banking and brokerage fees and commissions 91 79 83 89 92 Other nondeposit fees and commissions 63 65 64 59 53 Checkcard fees 70 61 62 59 57 Bankcard fees and merchant discounts 45 40 41 41 39 Trust and investment advisory revenues 39 38 38 36 33 Income from bank-owned life insurance 31 31 25 24 25 FDIC loss share income, net (78 ) 5 11 3 - Securities (losses) gains, net 219 (3 ) (1 ) 31 19 Other income (2 ) 22 59 20 42 Total noninterest income 1,039 844 970 940 993 Noninterest Expense Personnel expense 649 646 650 644 623 Foreclosed property expense 240 178 142 118 60 Occupancy and equipment expense 158 138 173 149 128 Professional services 86 72 77 68 64 Regulatory charges 46 45 47 44 106 Loan processing expense 47 35 34 38 34 Amortization of intangibles 32 32 36 29 24 Merger-related and restructuring charges, net 38 17 9 18 (1 ) Other expenses 204 178 193 212 143 Total noninterest expense 1,500 1,341 1,361 1,320 1,181 Earnings Income before income taxes 249 242 207 148 249 Provision for income taxes 25 48 13 (9 ) 41 Net Income 224 194 194 157 208 Noncontrolling interest 14 6 9 5 4 Dividends and accretion on preferred stock - 83 Net income available to common shareholders $ 210 $ 188 $ 185 $ 152 $ 121 Earnings Per Common Share Basic $ .30 $ .27 $ .27 $ .23 $ .20 Diluted .30 .27 .27 .23 .20 Weighted Average Shares Outstanding Basic 692,113 690,792 688,590 665,408 602,726 Diluted 701,322 698,675 696,038 672,457 608,797 Return to Table of Contents 6 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of June 30, Change 2010 2009 $ % Assets Cash and due from banks $ 1,270 $ 1,571 $ (301 ) (19.2 ) % Interest-bearing deposits with banks 931 416 515 123.8 Federal funds sold and securities purchased under resale agreements or similar arrangements 308 247 61 24.7 Segregated cash due from banks 255 267 (12 ) (4.5 ) Trading securities at fair value 587 522 65 12.5 Securities available for sale at fair value (1) 23,662 30,553 (6,891 ) (22.6 ) Loans and leases: Commercial loans and leases 49,054 50,364 (1,310 ) (2.6 ) Direct retail loans 13,939 14,577 (638 ) (4.4 ) Sales finance loans 6,863 6,536 327 5.0 Revolving credit loans 2,024 1,843 181 9.8 Mortgage loans 15,452 15,639 (187 ) (1.2 ) Specialized lending 7,954 7,393 561 7.6 Other acquired loans 85 - 85 NM Total loans and leases held for investment (excluding covered loans) 95,371 96,352 (981 ) (1.0 ) Covered loans 7,177 - 7,177 NM Total loans and leases held for investment 102,548 96,352 6,196 6.4 Loans held for sale 2,171 3,982 (1,811 ) (45.5 ) Total loans and leases 104,719 100,334 4,385 4.4 Allowance for loan and lease losses (2,723 ) (2,110 ) (613 ) 29.1 FDIC loss share receivable 2,230 - 2,230 NM Premises and equipment 1,835 1,577 258 16.4 Goodwill 6,067 5,491 576 10.5 Core deposit and other intangible assets 569 497 72 14.5 Residential mortgage servicing rights at fair value 665 615 50 8.1 Other assets (2) 14,708 12,418 2,290 18.4 Total assets $ 155,083 $ 152,398 $ 2,685 1.8 % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 19,767 $ 16,054 $ 3,713 23.1 % Interest checking 3,760 3,181 579 18.2 Other client deposits 49,989 43,632 6,357 14.6 Client certificates of deposit 27,599 25,472 2,127 8.4 Total client deposits 101,115 88,339 12,776 14.5 Other interest-bearing deposits 3,336 13,825 (10,489 ) (75.9 ) Total deposits 104,451 102,164 2,287 2.2 Fed funds purchased, repos and other borrowings 6,080 12,631 (6,551 ) (51.9 ) Long-term debt 22,086 18,110 3,976 22.0 Other liabilities 5,726 4,701 1,025 21.8 Total liabilities 138,343 137,606 737 0.5 Shareholders' equity: Common stock 3,464 3,240 224 6.9 Additional paid-in capital 5,720 4,828 892 18.5 Retained earnings 7,729 7,409 320 4.3 Noncontrolling interest 64 45 19 42.2 Accumulated other comprehensive loss (237 ) (730 ) 493 (67.5 ) Total shareholders' equity 16,740 14,792 1,948 13.2 Total liabilities and shareholders' equity $ 155,083 $ 152,398 $ 2,685 1.8 % (1) Includes $1.4 billion covered by FDIC loss sharing agreements at June 30, 2010. Includes $215 million of foreclosed property and other assets covered by FDIC loss sharing agreements at June 30, 2010. Return to Table of Contents 7 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Assets Cash and due from banks $ 1,270 $ 1,265 $ 1,584 $ 1,292 $ 1,571 Interest-bearing deposits with banks 931 574 667 579 416 Federal funds sold and securities purchased under resale agreements or similar arrangements 308 399 398 520 247 Segregated cash due from banks 255 269 270 286 267 Trading securities at fair value 587 651 636 686 522 Securities available for sale at fair value (1) 23,662 32,654 33,253 33,477 30,553 Loans and leases: Commercial loans and leases 49,054 49,304 49,820 49,591 50,364 Direct retail loans 13,939 14,055 14,283 14,482 14,577 Sales finance loans 6,863 6,555 6,290 6,493 6,536 Revolving credit loans 2,024 1,981 2,016 1,929 1,843 Mortgage loans 15,452 15,498 15,435 15,463 15,639 Specialized lending 7,954 7,394 7,670 7,497 7,393 Other acquired loans 85 99 123 141 - Total loans and leases held for investment (excluding covered loans) 95,371 94,886 95,637 95,596 96,352 Covered loans 7,177 7,458 8,019 8,305 - Total loans and leases held for investment 102,548 102,344 103,656 103,901 96,352 Loans held for sale 2,171 2,057 2,551 3,126 3,982 Total loans and leases 104,719 104,401 106,207 107,027 100,334 Allowance for loan and lease losses (2,723 ) (2,714 ) (2,600 ) (2,379 ) (2,110 ) FDIC loss share receivable 2,230 2,611 3,062 3,336 - Premises and equipment 1,835 1,798 1,583 1,591 1,577 Goodwill 6,067 6,055 6,053 6,183 5,491 Core deposit and other intangible assets 569 601 640 645 497 Residential mortgage servicing rights at fair value 665 875 832 639 615 Other assets (2) 14,708 14,261 13,179 11,446 12,418 Total assets $ 155,083 $ 163,700 $ 165,764 $ 165,328 $ 152,398 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 19,767 $ 19,022 $ 18,945 $ 18,673 $ 16,054 Interest checking 3,760 3,504 3,420 3,621 3,181 Other client deposits 49,989 51,897 52,097 48,878 43,632 Client certificates of deposit 27,599 29,686 32,298 32,553 25,472 Total client deposits 101,115 104,109 106,760 103,725 88,339 Other interest-bearing deposits 3,336 9,614 8,205 10,785 13,825 Total deposits 104,451 113,723 114,965 114,510 102,164 Fed funds purchased, repos and other borrowings 6,080 7,020 8,106 8,357 12,631 Long-term debt 22,086 21,428 21,376 21,317 18,110 Other liabilities 5,726 5,001 5,076 5,002 4,701 Total liabilities 138,343 147,172 149,523 149,186 137,606 Shareholders' equity: Common stock 3,464 3,459 3,449 3,437 3,240 Additional paid-in capital 5,720 5,677 5,620 5,563 4,828 Retained earnings 7,729 7,624 7,539 7,458 7,409 Noncontrolling interest 64 60 50 48 45 Accumulated other comprehensive loss (237 ) (292 ) (417 ) (364 ) (730 ) Total shareholders' equity 16,740 16,528 16,241 16,142 14,792 Total liabilities and shareholders' equity $ 155,083 $ 163,700 $ 165,764 $ 165,328 $ 152,398 (1) Includes $1.4 billion, $1.3 billion, $1.2 billion and $1.2 billion at June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively, covered by FDIC loss sharing agreements. Includes $215 million, $229 million, $215 million and $210 million of foreclosed property and other assets covered by FDIC loss sharing agreements at June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively. Return to Table of Contents 8 BB&T Corporation Average Balance Sheets (Dollars in millions) Quarter Ended Year-to-Date June 30 Change June 30 Change 2010 2009 $ % 2010 2009 $ % Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 554 $ 1,170 $ (616 ) (52.6 ) % $ 1,092 $ 1,126 $ (34 ) (3.0 ) % Mortgage-backed securities issued by GSE 23,080 24,295 (1,215 ) (5.0 ) 24,810 24,714 96 0.4 States and political subdivisions 2,077 2,259 (182 ) (8.1 ) 2,092 2,270 (178 ) (7.8 ) Non-agency mortgage-backed securities 1,214 1,475 (261 ) (17.7 ) 1,262 1,509 (247 ) (16.4 ) Other securities 192 311 (119 ) (38.3 ) 196 385 (189 ) (49.1 ) Covered securities 1,192 - 1,192 NM 1,184 - 1,184 NM Total securities 28,309 29,510 (1,201 ) (4.1 ) 30,636 30,004 632 2.1 Other earning assets 3,101 2,069 1,032 49.9 2,893 2,087 806 38.6 Loans and leases Commercial loans and leases 49,079 50,342 (1,263 ) (2.5 ) 49,229 50,486 (1,257 ) (2.5 ) Direct retail loans 13,994 14,785 (791 ) (5.4 ) 14,079 15,022 (943 ) (6.3 ) Sales finance loans 6,729 6,302 427 6.8 6,568 6,322 246 3.9 Revolving credit loans 2,002 1,802 200 11.1 1,997 1,785 212 11.9 Mortgage loans 15,586 16,002 (416 ) (2.6 ) 15,522 16,378 (856 ) (5.2 ) Specialized lending 7,645 6,985 660 9.4 7,562 6,739 823 12.2 Other acquired loans 96 - 96 NM 102 - 102 NM Total loans and leases held for investment (excluding covered loans) 95,131 96,218 (1,087 ) (1.1 ) 95,059 96,732 (1,673 ) (1.7 ) Covered loans 7,162 - 7,162 NM 7,401 - 7,401 NM Total loans and leases held for investment 102,293 96,218 6,075 6.3 102,460 96,732 5,728 5.9 Loans held for sale 1,671 3,359 (1,688 ) (50.3 ) 1,754 2,918 (1,164 ) (39.9 ) Total loans and leases 103,964 99,577 4,387 4.4 104,214 99,650 4,564 4.6 Total earning assets 135,374 131,156 4,218 3.2 137,743 131,741 6,002 4.6 Non-earning assets 24,412 17,340 7,072 40.8 24,042 17,441 6,601 37.8 Total assets $ 159,786 $ 148,496 $ 11,290 7.6 % $ 161,785 $ 149,182 $ 12,603 8.4 % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 19,346 $ 15,443 $ 3,903 25.3 % $ 18,907 $ 14,640 $ 4,267 29.1 % Interest checking 3,905 2,670 1,235 46.3 3,826 2,566 1,260 49.1 Other client deposits 50,207 41,926 8,281 19.8 50,955 41,317 9,638 23.3 Client certificates of deposit 28,745 25,888 2,857 11.0 29,784 26,512 3,272 12.3 Total client deposits 102,203 85,927 16,276 18.9 103,472 85,035 18,437 21.7 Other interest-bearing deposits 4,857 8,458 (3,601 ) (42.6 ) 5,563 9,126 (3,563 ) (39.0 ) Total deposits 107,060 94,385 12,675 13.4 109,035 94,161 14,874 15.8 Fed funds purchased, repos and other borrowings 9,105 14,732 (5,627 ) (38.2 ) 9,653 15,762 (6,109 ) (38.8 ) Long-term debt 21,660 17,755 3,905 22.0 21,441 17,596 3,845 21.9 Other liabilities 5,036 4,941 95 1.9 4,879 5,117 (238 ) (4.7 ) Total liabilities 142,861 131,813 11,048 8.4 145,008 132,636 12,372 9.3 Shareholders' equity 16,925 16,683 242 1.5 16,777 16,546 231 1.4 Total liabilities and shareholders' equity $ 159,786 $ 148,496 $ 11,290 7.6 % $ 161,785 $ 149,182 $ 12,603 8.4 % Average balances exclude basis adjustments for fair value hedges. Return to Table of Contents 9 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2009 2009 2009 Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 554 $ 1,636 $ 2,162 $ 1,180 $ 1,170 Mortgage-backed securities issued by GSE 23,080 26,558 26,332 25,892 24,295 States and political subdivisions 2,077 2,107 2,141 2,190 2,259 Non-agency mortgage-backed securities 1,214 1,311 1,361 1,411 1,475 Other securities 192 202 194 252 311 Covered securities 1,192 1,175 1,161 586 - Total securities 28,309 32,989 33,351 31,511 29,510 Other earning assets 3,101 2,681 2,655 2,331 2,069 Loans and leases Commercial loans and leases 49,079 49,380 49,419 49,916 50,342 Direct retail loans 13,994 14,165 14,379 14,507 14,785 Sales finance loans 6,729 6,406 6,393 6,528 6,302 Revolving credit loans 2,002 1,991 1,961 1,886 1,802 Mortgage loans 15,586 15,459 15,452 15,515 16,002 Specialized lending 7,645 7,479 7,533 7,542 6,985 Other acquired loans 96 108 133 75 - Total loans and leases held for investment (excluding covered loans) 95,131 94,988 95,270 95,969 96,218 Covered loans 7,162 7,642 8,095 4,380 - Total loans and leases held for investment 102,293 102,630 103,365 100,349 96,218 Loans held for sale 1,671 1,838 2,504 2,985 3,359 Total loans and leases 103,964 104,468 105,869 103,334 99,577 Total earning assets 135,374 140,138 141,875 137,176 131,156 Non-earning assets 24,412 23,669 22,844 20,275 17,340 Total assets $ 159,786 $ 163,807 $ 164,719 $ 157,451 $ 148,496 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 19,346 $ 18,464 $ 18,822 $ 17,389 $ 15,443 Interest checking 3,905 3,745 3,419 2,762 2,670 Other client deposits 50,207 51,712 50,623 47,046 41,926 Client certificates of deposit 28,745 30,833 32,562 29,152 25,888 Total client deposits 102,203 104,754 105,426 96,349 85,927 Other interest-bearing deposits 4,857 6,277 8,196 10,961 8,458 Total deposits 107,060 111,031 113,622 107,310 94,385 Fed funds purchased, repos and other borrowings 9,105 10,207 8,584 9,964 14,732 Long-term debt 21,660 21,221 21,232 19,867 17,755 Other liabilities 5,036 4,721 4,945 4,773 4,941 Total liabilities 142,861 147,180 148,383 141,914 131,813 Shareholders' equity 16,925 16,627 16,336 15,537 16,683 Total liabilities and shareholders' equity $ 159,786 $ 163,807 $ 164,719 $ 157,451 $ 148,496 Average balances exclude basis adjustments for fair value hedges. Return to Table of Contents 10 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended June 30, 2010 March 31, 2010 Interest Interest Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 554 $ 5 3.68 % $ 1,636 $ 15 3.61 % Mortgage-backed securities issued by GSE 23,080 217 3.77 26,558 254 3.82 States and political subdivisions 2,077 28 5.45 2,107 28 5.38 Non-agency mortgage-backed securities 1,214 18 5.84 1,311 19 5.80 Other securities 192 1 2.43 202 1 2.13 Covered securities 1,192 35 11.65 1,175 34 11.60 Total securities 28,309 304 4.30 32,989 351 4.26 Other earning assets 3,101 4 .57 2,681 3 .53 Loans and leases Commercial loans and leases 49,079 514 4.21 49,380 518 4.25 Direct retail loans 13,994 185 5.31 14,165 187 5.34 Sales finance loans 6,729 100 6.01 6,406 100 6.31 Revolving credit loans 2,002 44 8.69 1,991 44 9.04 Mortgage loans 15,586 215 5.51 15,459 213 5.51 Specialized lending 7,645 221 11.59 7,479 211 11.40 Other acquired loans 96 3 10.63 108 3 12.49 Total loans and leases held for investment (excluding covered loans) 95,131 1,282 5.40 94,988 1,276 5.43 Covered loans 7,162 242 13.52 7,642 162 8.61 Total loans and leases held for investment 102,293 1,524 5.97 102,630 1,438 5.67 Loans held for sale 1,671 20 4.73 1,838 21 4.68 Total loans and leases 103,964 1,544 5.95 104,468 1,459 5.65 Total earning assets 135,374 1,852 5.48 140,138 1,813 5.22 Non-earning assets 24,412 23,669 Total assets $ 159,786 $ 163,807 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,905 3 .31 $ 3,745 3 .36 Other client deposits 50,207 81 .65 51,712 90 .70 Client certificates of deposit 28,745 144 2.01 30,833 152 2.00 Other interest-bearing deposits 4,857 13 1.06 6,277 14 .93 Total interest-bearing deposits 87,714 241 1.10 92,567 259 1.14 Fed funds purchased, repos and other borrowings 9,105 7 .31 10,207 6 .23 Long-term debt 21,660 212 3.92 21,221 201 3.82 Total interest-bearing liabilities 118,479 460 1.56 123,995 466 1.52 Noninterest-bearing deposits 19,346 18,464 Other liabilities 5,036 4,721 Shareholders' equity 16,925 16,627 Total liabilities and shareholders' equity $ 159,786 $ 163,807 Average interest-rate spread 3.92 3.70 Net interest income/ net interest margin $ 1,392 4.12 % $ 1,347 3.88 % Taxable-equivalent adjustment $ 32 $ 33 (1) Excludes basis adjustments for fair value hedges. Yields are on a fully taxable-equivalent basis. Return to Table of Contents 11 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended December 31, 2009 September 30, 2009 June 30, 2009 Interest Interest Interest Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 2,162 $ 19 3.59 % $ 1,180 $ 12 3.75 % $ 1,170 $ 11 4.02 % Mortgage-backed securities issued by GSE 26,332 255 3.87 25,892 256 3.97 24,295 246 4.04 States and political subdivisions 2,141 29 5.42 2,190 31 5.52 2,259 32 5.76 Non-agency mortgage-backed securities 1,361 20 5.81 1,411 20 5.81 1,475 22 5.83 Other securities 194 2 3.73 252 2 2.75 311 3 3.73 Covered securities 1,161 33 11.43 586 17 11.46 - - - Total securities 33,351 358 4.29 31,511 338 4.28 29,510 314 4.26 Other earning assets 2,655 4 .57 2,331 4 .77 2,069 5 .92 Loans and leases Commercial loans and leases 49,419 525 4.22 49,916 540 4.29 50,342 534 4.25 Direct retail loans 14,379 195 5.38 14,507 199 5.43 14,785 200 5.44 Sales finance loans 6,393 103 6.42 6,528 107 6.49 6,302 102 6.45 Revolving credit loans 1,961 45 9.30 1,886 45 9.44 1,802 43 9.45 Mortgage loans 15,452 213 5.51 15,515 222 5.72 16,002 230 5.75 Specialized lending 7,533 215 11.34 7,542 211 11.15 6,985 203 11.64 Other acquired loans 133 4 11.01 75 2 10.46 - - - Total loans and leases held for investment (excluding covered loans) 95,270 1,300 5.43 95,969 1,326 5.49 96,218 1,312 5.46 Covered loans 8,095 161 7.91 4,380 71 6.45 - - - Total loans and leases held for investment 103,365 1,461 5.62 100,349 1,397 5.53 96,218 1,312 5.46 Loans held for sale 2,504 30 4.85 2,985 37 4.94 3,359 39 4.70 Total loans and leases 105,869 1,491 5.60 103,334 1,434 5.52 99,577 1,351 5.44 Total earning assets 141,875 1,853 5.20 137,176 1,776 5.15 131,156 1,670 5.10 Non-earning assets 22,844 20,275 17,340 Total assets $ 164,719 $ 157,451 $ 148,496 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,419 4 .42 $ 2,762 3 .42 $ 2,670 2 .34 Other client deposits 50,623 106 .83 47,046 102 .86 41,926 93 .89 Client certificates of deposit 32,562 165 2.01 29,152 177 2.41 25,888 196 3.03 Other interest-bearing deposits 8,196 19 .95 10,961 29 1.05 8,458 29 1.37 Total interest-bearing deposits 94,800 294 1.23 89,921 311 1.37 78,942 320 1.63 Fed funds purchased, repos and other borrowings 8,584 8 .34 9,964 12 .48 14,732 19 .52 Long-term debt 21,232 196 3.70 19,867 186 3.73 17,755 164 3.70 Total interest-bearing liabilities 124,616 498 1.59 119,752 509 1.69 111,429 503 1.81 Noninterest-bearing deposits 18,822 17,389 15,443 Other liabilities 4,945 4,773 4,941 Shareholders' equity 16,336 15,537 16,683 Total liabilities and shareholders' equity $ 164,719 $ 157,451 $ 148,496 Average interest-rate spread 3.61 3.46 3.29 Net interest income/ net interest margin (3) $ 1,355 3.80 % $ 1,267 3.68 % $ 1,167 3.56 % Taxable-equivalent adjustment $ 32 $ 30 $ 29 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. The net interest margin for the fourth quarter 2009 was 3.78% excluding the $9 million adjustment related to the Colonial loan revaluation. Return to Table of Contents 12 BB&T Corporation Average Balances and Rates - Year-To-Date (Dollars in millions) Year-to-Date June 30, 2010 June 30, 2009 Interest Interest Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 1,092 $ 20 3.63 % $ 1,126 $ 23 4.16 % Mortgage-backed securities issued by GSE 24,810 471 3.80 24,714 541 4.37 States and political subdivisions 2,092 56 5.41 2,270 66 5.85 Non-agency mortgage-backed securities 1,262 37 5.82 1,509 44 5.83 Other securities 196 2 2.28 385 8 4.31 Covered securities 1,184 69 11.62 - - - Total securities 30,636 655 4.28 30,004 682 4.55 Other earning assets 2,893 7 .56 2,087 10 .94 Loans and leases Commercial loans and leases 49,229 1,032 4.23 50,486 1,045 4.17 Direct retail loans 14,079 372 5.33 15,022 412 5.53 Sales finance loans 6,568 200 6.15 6,322 203 6.46 Revolving credit loans 1,997 88 8.86 1,785 86 9.66 Mortgage loans 15,522 428 5.51 16,378 476 5.82 Specialized lending 7,562 432 11.50 6,739 396 11.81 Other acquired loans 102 6 11.61 - - - Total loans and leases held for investment (excluding covered loans) 95,059 2,558 5.42 96,732 2,618 5.45 Covered loans 7,401 404 11.00 - - - Total loans and leases held for investment 102,460 2,962 5.82 96,732 2,618 5.45 Loans held for sale 1,754 41 4.71 2,918 69 4.73 Total loans and leases 104,214 3,003 5.80 99,650 2,687 5.43 Total earning assets 137,743 3,665 5.35 131,741 3,379 5.15 Non-earning assets 24,042 17,441 Total assets $ 161,785 $ 149,182 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,826 6 .33 $ 2,566 4 .34 Other client deposits 50,955 171 .68 41,317 190 .93 Client certificates of deposit 29,784 296 2.00 26,512 405 3.08 Other interest-bearing deposits 5,563 27 .99 9,126 67 1.47 Total interest-bearing deposits 90,128 500 1.12 79,521 666 1.69 Fed funds purchased, repos and other borrowings 9,653 13 .27 15,762 43 .56 Long-term debt 21,441 413 3.87 17,596 329 3.75 Total interest-bearing liabilities 121,222 926 1.54 112,879 1,038 1.85 Noninterest-bearing deposits 18,907 14,640 Other liabilities 4,879 5,117 Shareholders' equity 16,777 16,546 Total liabilities and shareholders' equity $ 161,785 $ 149,182 Average interest-rate spread 3.81 3.30 Net interest income/ net interest margin $ 2,739 4.00 $ 2,341 3.57 Taxable-equivalent adjustment $ 65 $ 57 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. Yields are on a fully taxable-equivalent basis. Return to Table of Contents 13 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2009 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases (7) $ 2,075 $ 1,788 $ 1,651 $ 1,610 $ 1,252 Direct retail loans 234 219 197 187 144 Sales finance loans 6 5 7 7 6 Mortgage loans (7)(8) 387 807 762 662 590 Specialized lending 68 69 96 103 94 Total nonaccrual loans and leases held for investment 2,770 2,888 2,713 2,569 2,086 Loans held for sale 129 6 5 4 5 Foreclosed real estate 1,391 1,524 1,451 1,326 1,201 Other foreclosed property 37 46 58 53 48 Total nonperforming assets (excluding covered assets) (2) $ 4,327 $ 4,464 $ 4,227 $ 3,952 $ 3,340 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases $ 1,099 $ 969 $ 413 $ 68 $ 54 Direct retail loans 133 130 132 116 95 Revolving credit loans 60 58 54 51 47 Mortgage loans 668 557 471 302 206 Specialized lending 4 1 - - - Total performing TDRs $ 1,964 $ 1,715 $ 1,070 $ 537 $ 402 Loans 90 days or more past due and still accruing (4) Commercial loans and leases $ 22 $ 14 $ 7 $ 13 $ 4 Direct retail loans 69 67 82 79 87 Sales finance loans 28 27 30 24 22 Revolving credit loans 20 23 25 23 24 Mortgage loans (8)(9) 209 155 158 172 179 Specialized lending 7 10 12 10 13 Other acquired loans 5 6 5 2 - Total loans 90 days past due and still accruing (excluding covered loans) (5) $ 360 $ 302 $ 319 $ 323 $ 329 Loans 30-89 days past due (4) Commercial loans and leases $ 431 $ 516 $ 377 $ 365 $ 422 Direct retail loans 188 203 216 205 191 Sales finance loans 95 94 126 127 111 Revolving credit loans 28 30 32 32 29 Mortgage loans (9) 561 555 623 664 681 Specialized lending 225 200 306 298 269 Other acquired loans 2 3 6 1 - Total loans 30-89 days past due (excluding covered loans) (6) $ 1,530 $ 1,601 $ 1,686 $ 1,692 $ 1,703 Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. Excludes foreclosed real estate totaling $176 million, $181 million, $160 million and $151 million at June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively, that are covered by FDIC loss sharing agreements. Excludes TDRs that are nonperforming totaling $480 million, $333 million, $248 million, $108 million and $49 million at June 30, 2010, March 31, 2010, December 31, 2009, September 30, 2009 and June 30, 2009, respectively. These amounts are included in total nonperforming assets. Amounts also excluderestructured covered and other acquired loans accounted for under the accretion method. Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $1.5 billion at June 30, 2010, $1.4 billion at March 31, 2010 and December 31, 2009 and $945 million at September 30, 2009. Excludes loans totaling $429 million, $356 million, $391 million and $564 million past due 30-89 days at June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively, that are covered by FDIC loss sharing agreements. Includes a reduction of $44 million in commercial loans and leases and $375 million in mortgage loans during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. BB&T revised its nonaccrual policy related to FHA/VA guaranteed mortgage loans during the second quarter of 2010. The change in policy resulted in a decrease in nonaccrual mortgage loans and an increase in mortgage loans 90 days past due and still accruing of approximately $79 million. During the fourth quarter of 2009, BB&T revised its policy related to the reclassification of mortgage loans from nonaccrual to accrual status resulting in an increase of approximately $120 million in nonaccrual mortgage loans. Includes past due mortgage loans held for sale. Return to Table of Contents 14 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 Allowance for credit losses Beginning balance $ 2,759 $ 2,672 $ 2,478 $ 2,145 $ 1,895 Provision for credit losses (excluding covered loans) 652 556 725 709 701 Provision for covered loans (2 ) 19 - - - Charge-offs Commercial loans and leases (1) (277 ) (224 ) (238 ) (204 ) (134 ) Direct retail loans (82 ) (86 ) (79 ) (68 ) (134 ) Sales finance loans (10 ) (16 ) (17 ) (14 ) (19 ) Revolving credit loans (31 ) (31 ) (32 ) (32 ) (33 ) Mortgage loans (1) (207 ) (77 ) (76 ) (77 ) (78 ) Specialized lending (64 ) (75 ) (75 ) (73 ) (74 ) Total charge-offs (671 ) (509 ) (517 ) (468 ) (472 ) Recoveries Commercial loans and leases (2) 8 7 9 5 4 Direct retail loans 6 12 7 4 4 Sales finance loans 2 3 2 3 2 Revolving credit loans 4 4 3 3 3 Mortgage loans 1 1 2 2 1 Specialized lending 8 7 6 5 7 Total recoveries 29 34 29 22 21 Net charge-offs (642 ) (475 ) (488 ) (446 ) (451 ) Other changes (14 ) (13 ) (43 ) 70 - Ending balance $ 2,753 $ 2,759 $ 2,672 $ 2,478 $ 2,145 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,706 $ 2,695 $ 2,600 $ 2,379 $ 2,110 Allowance for covered loans 17 19 - - - Reserve for unfunded lending commitments 30 45 72 99 35 Total $ 2,753 $ 2,759 $ 2,672 $ 2,478 $ 2,145 As of/For the Six Months Ended June 30, 2010 2009 Allowance for credit losses Beginning balance $ 2,672 $ 1,607 Provision for credit losses (excluding covered loans) 1,208 1,377 Provision for covered loans 17 - Charge-offs Commercial loans and leases (1) (501 ) (278 ) Direct retail loans (168 ) (202 ) Sales finance loans (26 ) (41 ) Revolving credit loans (62 ) (63 ) Mortgage loans (1) (284 ) (127 ) Specialized lending (139 ) (166 ) Total charge-offs (1,180 ) (877 ) Recoveries Commercial loans and leases (2) 15 7 Direct retail loans 18 8 Sales finance loans 5 4 Revolving credit loans 8 6 Mortgage loans 2 1 Specialized lending 15 12 Total recoveries 63 38 Net charge-offs (1,117 ) (839 ) Other changes (27 ) - Ending balance $ 2,753 $ 2,145 Allowance for credit losses Allowance for loan and lease losses $ 2,706 $ 2,110 Allowance for covered loans 17 - Reserve for unfunded lending commitments 30 35 Total $ 2,753 $ 2,145 (1) Includes charge-offs of $9 million in commercial loans and leases and $141 million in mortgage loans during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. Includes recoveries of $2 million in commercial loans and leases during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. Return to Table of Contents 15 BB&T Corporation Credit Quality As of/For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1) 1.87 % 1.87 % 1.96 % 2.11 % 1.70 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1) 1.82 1.66 1.61 1.18 .33 Nonperforming loans and leases as a percentage of total loans and leases 2.77 2.77 2.56 2.40 2.08 Nonperforming assets as a percentage of: Total assets 2.90 2.84 2.65 2.48 2.19 Loans and leases plus foreclosed property 4.24 4.38 4.07 3.78 3.29 Net charge-offs as a percentage of average loans and leases 2.48 1.84 1.83 1.71 1.81 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.66 2.65 2.51 2.29 2.19 Ratio of allowance for loan and lease losses to: Net charge-offs 1.06 X 1.41 X 1.34 X 1.35 X 1.17 X Nonperforming loans and leases held for investment .98 .94 .96 .93 1.01 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (2) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1) 1.57 % 1.65 % 1.72 % 1.71 % 1.70 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1) .37 .31 .32 .33 .33 Nonperforming loans and leases as a percentage of total loans and leases 2.97 2.99 2.77 2.61 2.08 Nonperforming assets as a percentage of: Total assets 2.93 2.86 2.68 2.52 2.19 Loans and leases plus foreclosed property 4.37 4.53 4.24 3.95 3.29 Net charge-offs as a percentage of average loans and leases (3) 2.66 1.99 1.98 1.79 1.81 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.84 2.84 2.72 2.49 2.19 Ratio of allowance for loan and lease losses to: Net charge-offs 1.05 X 1.40 X 1.34 X 1.35 X 1.17 X Nonperforming loans and leases held for investment .98 .93 .96 .93 1.01 As of/For the Six Months Ended June 30, 2010 2009 Asset Quality Ratios Including covered loans: Net charge-offs as a percentage of average loans and leases 2.16 % 1.70 % Ratio of allowance for loan and lease losses to net charge-offs 1.21 X 1.25 X Excluding covered loans: Net charge-offs as a percentage of average loans and leases (3) 2.33 % 1.70 % Ratio of allowance for loan and lease losses to net charge-offs 1.20 X 1.25 X (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of acquired loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. Excluding the impact of losses and balances associated with BB&T's NPA disposition strategy, the adjusted net charge-offs ratio would have been 2.06% and 2.02% for the second quarter of 2010 and the six months ended June 30, 2010, respectively. Return to Table of Contents 16 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1) RESIDENTIAL ACQUISITION, DEVELOPMENT, AND CONSTRUCTION LOANS (ADC) As of / For the Period Ended June 30, 2010 Builder / Land / Land Condos / Construction Development Townhomes Total ADC Total loans outstanding $ 1,319 $ 3,200 $ 288 $ 4,807 Average loan size (in thousands) 239 568 1,216 422 Average client size (in thousands) 568 991 2,538 852 Nonaccrual loans and leases as a percentage of category 17.34 % 19.40 % 17.75 % 18.74 % Gross charge-offs as a percentage of category: Year-to-Date 6.51 12.34 5.88 10.30 Quarter-to-Date 7.93 15.67 6.96 12.98 As of / For the Period Ended June 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Total Percentage of CONSTRUCTION LOANS (ADC) BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 2,048 12.89 % 4.57 % 5.14 % Virginia 765 9.54 7.68 12.75 Georgia 514 35.20 25.53 31.50 South Carolina 473 23.62 4.87 6.89 Florida 312 36.36 27.06 32.53 Washington, D.C. 167 35.85 26.69 45.56 Tennessee 149 15.63 8.19 2.18 Kentucky 128 16.11 1.32 0.45 West Virginia 113 26.05 9.45 9.54 Maryland 73 4.65 - - Alabama 64 32.52 23.60 32.69 Other 1 - - - Total $ 4,807 18.74 % 10.30 % 12.98 % OTHER COMMERCIAL REAL ESTATE LOANS (2) As of / For the Period Ended June 30, 2010 Permanent Commercial Income Total Other Commercial Land/ Producing Commercial Construction Development Properties Real Estate Total loans outstanding $ 1,178 $ 1,848 $ 9,475 $ 12,501 Average loan size (in thousands) 1,138 738 508 563 Average client size (in thousands) 1,667 876 766 820 Nonaccrual loans and leases as a percentage of category 2.73 % 14.41 % 3.73 % 5.22 % Gross charge-offs as a percentage of category: Year-to-Date 1.39 4.33 1.08 1.62 Quarter-to-Date 1.53 2.33 1.34 1.51 As of / For the Period Ended June 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a OTHER COMMERCIAL REAL ESTATE LOANS BY STATE OF Total Percentage of ORIGINATION (2) Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 3,778 4.82 % 1.29 % 1.22 % Georgia 2,098 7.66 2.22 2.69 Virginia 1,960 0.83 0.42 0.39 South Carolina 974 2.70 0.93 0.47 Florida 912 17.96 5.45 4.53 Washington, D.C. 740 4.29 1.53 2.84 Maryland 561 0.47 - - West Virginia 461 3.34 1.19 1.07 Kentucky 444 3.89 0.75 0.20 Tennessee 392 6.62 3.80 0.84 Alabama 91 10.84 0.73 0.73 Other 90 - 3.26 1.42 Total $ 12,501 5.22 % 1.62 % 1.51 % Applicable ratios are annualized. (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. Excludes covered loans and in process items. (2) C&I loans secured by real property are excluded. Return to Table of Contents 17 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION (1) As of / For the Period Ended June 30, 2010 Construction/ RESIDENTIAL MORTGAGE LOANS Prime ALT -A Permanent Subprime (2) Total Total loans outstanding $ 12,234 $ 2,332 $ 638 $ 508 $ 15,712 Average loan size (in thousands) 199 315 320 62 198 Average refreshed credit score (3) 717 703 716 577 710 Percentage that are first mortgages 100 % 100 % 99 % 82 % 99 % Average loan to value at origination 77 67 74 74 75 Nonaccrual loans and leases as a percentage of category 1.64 4.65 9.80 6.05 2.56 Gross charge-offs as a percentage of category: Year-to-Date 2.54 6.81 5.65 11.45 3.69 Quarter-to-Date 3.64 10.68 5.23 17.93 5.32 As of / For the Period Ended June 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a Total Percentage of RESIDENTIAL MORTGAGE LOANS BY STATE Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 3,870 1.59 % 1.83 % 2.96 % Virginia 2,945 1.79 2.27 3.67 Florida 2,200 6.28 9.57 12.60 Maryland 1,570 1.51 3.50 6.03 Georgia 1,503 2.49 4.36 6.12 South Carolina 1,457 3.07 3.64 4.91 Kentucky 378 1.19 .70 1.05 West Virginia 330 1.12 .94 1.73 Tennessee 267 2.00 1.82 2.31 Washington, D.C. 203 1.84 1.17 2.02 Texas 188 .07 .36 .61 Alabama 164 2.65 5.55 8.93 Other 637 3.52 4.28 5.24 Total $ 15,712 2.56 % 3.69 % 5.32 % SUPPLEMENTAL DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE PORTFOLIO INFORMATION (4) As of / For the Period Ended June 30, 2010 Residential Home Equity Home Equity DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE LOANS & LINES Lot/Land Loans Loans Lines Total Total loans outstanding $ 1,542 $ 5,847 $ 5,603 $ 12,992 Average loan size (in thousands) (5) 62 43 36 41 Average refreshed credit score (6) 720 720 761 744 Percentage that are first mortgages 100 % 75 % 27 % 57 % Average loan to value at origination 80 64 65 65 Nonaccrual loans and leases as a percentage of category 7.65 1.44 .46 1.76 Gross charge-offs as a percentage of category: Year-to-Date 7.55 1.60 1.51 2.30 Quarter-to-Date 7.98 1.56 1.42 2.28 As of / For the Period Ended June 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE Total Percentage of LOANS AND LINES BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 4,484 2.05 % 2.03 % 1.99 % Virginia 2,920 .89 1.39 1.37 South Carolina 1,254 2.43 2.42 2.65 Georgia 1,050 2.23 3.86 3.56 Maryland 813 .94 2.65 2.59 West Virginia 791 1.51 1.13 1.36 Florida 646 2.86 6.21 6.48 Kentucky 566 1.38 .74 .51 Tennessee 358 2.59 5.10 5.08 Washington, D.C. 83 .99 3.71 1.10 Other 27 1.48 .46 .49 Total $ 12,992 1.76 % 2.30 % 2.28 % Applicable ratios are annualized. (1) Excludes mortgage loans held for sale, covered loans, mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase and in process items. (2) Includes $350 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (3) Weighted based on outstanding balance. (4) Direct retail 1-4 family and lot/land real estate loans are originated through the BB&T branching network. Excludes covered loans and in process items. (5) Home equity lines without an outstanding balance are excluded from this calculation. (6) Based on number of accounts. Return to Table of Contents 18 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions) SUPPLEMENTAL TROUBLED DEBT RESTRUCTURINGS INFORMATION As of June 30, 2010 Past Due 30-89 Current Status Days Past Due 90+ Days Total Performing restructurings: (1) (2) Commercial loans $ 1,065 96.9 % $ 31 2.8 % $ 3 0.3 % $ 1,099 Direct retail loans 122 91.7 8 6.0 3 2.3 133 Revolving credit loans 47 78.3 7 11.7 6 10.0 60 Residential mortgage loans 545 81.6 101 15.1 22 3.3 668 Specialized lending loans 4 100.0 - 4 Total performing restructurings 1,783 90.9 147 7.5 34 1.7 1,964 Nonperforming restructurings (3) 242 50.4 84 17.5 154 32.1 480 Total restructurings $ 2,025 82.9 $ 231 9.5 $ 188 7.7 $ 2,444 (1) Excludes restructured covered and other acquired loans accounted for under the accretion method. (2) Past due performing restructurings are included in past due disclosures. Nonperforming restructurings are included in nonaccrual loan disclosures. Return to Table of Contents 19 BB&T Corporation Capital Information - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) As of / Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Selected Capital Information (1) Risk-based capital Tier 1 $ 13,594 $ 13,657 $ 13,456 $ 12,851 $ 12,132 Total 18,328 18,658 18,470 18,012 17,361 Risk-weighted assets (2) 116,155 117,410 117,167 115,608 114,173 Average quarterly tangible assets 153,407 157,603 158,061 150,992 143,011 Risk-based capital ratios Tier 1 11.7 % 11.6 % 11.5 % 11.1 % 10.6 % Total 15.8 15.9 15.8 15.6 15.2 Leverage capital ratio 8.9 8.7 8.5 8.5 8.5 Equity as a percentage of total assets 10.8 10.1 9.8 9.8 9.7 Book value per common share $ 24.07 $ 23.80 $ 23.47 $ 23.41 $ 22.76 Selected Non-GAAP Capital Information (3) Tangible common equity as a percentage of tangible assets 7.0 % 6.4 % 6.2 % 6.1 % 6.5 % Tier 1 common equity as a percentage of risk-weighted assets 8.9 8.6 8.5 8.4 8.4 Tangible book value per common share $ 14.93 $ 14.67 $ 14.44 $ 14.10 $ 14.74 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 13,594 $ 13,657 $ 13,456 $ 12,851 $ 12,132 Less: Qualifying restricted core capital elements 3,254 3,508 3,497 3,157 2,578 Tier 1 common equity 10,340 10,149 9,959 9,694 9,554 Total assets $ 155,083 $ 163,700 $ 165,764 $ 165,328 $ 152,398 Less: Intangible assets, net of deferred taxes 6,502 6,519 6,553 6,695 5,851 Plus: Regulatory adjustments, net of deferred taxes 187 493 806 712 1,315 Tangible assets 148,768 157,674 160,017 159,345 147,862 Total risk-weighted assets (2) $ 116,155 $ 117,410 $ 117,167 $ 115,608 $ 114,173 Tangible common equity as a percentage of tangible assets 7.0 % 6.4 % 6.2 % 6.1 % 6.5 % Tier 1 common equity as a percentage of risk-weighted assets 8.9 8.6 8.5 8.4 8.4 Tier 1 common equity $ 10,340 $ 10,149 $ 9,959 $ 9,694 $ 9,554 Outstanding shares at end of period (in thousands) 692,777 691,869 689,750 687,446 648,068 Tangible book value per common share $ 14.93 $ 14.67 $ 14.44 $ 14.10 $ 14.74 (1) Current quarter regulatory capital information is preliminary. (2) Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk-weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Return to Table of Contents 20 BB&T Corporation Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items Percentage Increase (Decrease) QTD Link QTD YTD PERCENTAGE CHANGES IN SELECTED BALANCE SHEET ITEMS (1) 2Q10 vs. 2Q09 2Q10 vs. 1Q10 2010 vs. 2009 Average Balances Commercial loans and leases (2.5 ) % (2.4 ) % (2.5 ) % Direct retail loans (5.4 ) (4.8 ) (6.3 ) Sales finance loans 6.8 20.2 3.9 Revolving credit loans 10.8 2.2 11.6 Mortgage loans (2.7 ) 3.3 (5.3 ) Specialized lending 9.4 8.9 10.1 Other acquired loans (33.3 ) (44.6 ) (29.2 ) Total loans and leases held for investment (excluding covered loans) (1.3 ) .6 (2.0 ) Covered loans (14.5 ) (25.2 ) (11.6 ) Total loans and leases held for investment (2.4 ) (1.3 ) (2.8 ) Loans held for sale (58.6 ) (36.4 ) (51.3 ) Total loans and leases (4.4 ) (1.9 ) (4.4 ) Noninterest-bearing deposits 8.1 19.5 10.6 Interest checking 43.3 17.6 45.8 Other client deposits 8.0 (11.4 ) 11.0 Client certificates of deposit (16.6 ) (26.1 ) (15.2 ) Total client deposits .6 (9.2 ) 2.7 Other interest-bearing deposits (42.7 ) (90.7 ) (39.1 ) Total deposits (2.7 ) (13.8 ) (0.8 ) Percentage Increase (Decrease) QTD Link QTD YTD PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS (1)(2) 2Q10 vs. 2Q09 2Q10 vs. 1Q10 2010 vs. 2009 Net interest income - taxable equivalent (0.2 ) % (6.0 ) % .2 % Noninterest income Insurance income (.3 ) 53.9 (.7 ) Service charges on deposits (10.4 ) - (7.9 ) Investment banking and brokerage fees (3.2 ) 60.9 (3.4 ) Mortgage banking income (37.6 ) 84.9 (42.9 ) Checkcard fees 16.7 59.2 14.9 Other nondeposit fees and commissions 12.5 (12.3 ) 15.3 Trust and investment advisory revenues 18.2 10.6 18.5 Bankcard fees and merchant discounts 15.4 50.1 14.9 Other income (51.4 ) (167.1 ) (14.4 ) Total noninterest income (9.4 ) 24.7 (7.3 ) Noninterest expense Personnel expense (3.4 ) 1.9 (2.2 ) Foreclosed property expense NM 139.7 NM Occupancy and equipment expense (.6 ) 15.7 (2.5 ) Other noninterest expense 9.2 41.7 10.3 Total noninterest expense 14.8 32.6 14.3 Applicable ratios are annualized. (1 ) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2010 and 2009. (2 ) Excludes securities gains or losses, merger-related and restructuring charges, the net impact of valuation adjustments for mortgage servicing rights, gains or losses on mortgage servicing rights-related derivatives, the impacts of FDIC loss share accounting, and other selected items as noted on page 22 of this supplement. NM - not meaningful. Return to Table of Contents 21 BB&T Corporation Selected Items & Additional Information (Dollars in millions, except per share data) Favorable (Unfavorable) Selected Items Pre -Tax After -Tax Second Quarter 2010 No selected items noted First Quarter 2010 Colonial premises and equipment adjustment Occupancy and equipment expense $ 16 $ 10 Contingency reserve adjustment Other noninterest expense 11 7 Fourth Quarter 2009 Colonial acquisition loan revaluation adjustment (1) Net interest income 9 5 Gain on sale of payroll processing business Other noninterest income 27 17 Income tax adjustments, net Provision for income tax 7 7 Third Quarter 2009 Contingency reserve Other noninterest expense (25 ) (15 ) Leveraged lease tax adjustment Provision for income tax 12 12 Second Quarter 2009 Accelerated amortization on preferred stock Dividends and accretion on preferred stock (47 ) (47 ) FDIC special assessment Regulatory charges (71 ) (44 ) Gain from extinguishment of debt Other noninterest expense 36 22 First Quarter 2009 Other-than-temporary impairment charges Securities gains (losses), net (36 ) (22 ) As of / Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Selected Mortgage Banking Information Income statement impact of mortgage servicing rights valuation MSRs fair value increase (decrease) (2) $ (234 ) $ 5 $ 158 $ (59 ) $ 137 MSRs hedge (losses) gains 241 (1 ) (130 ) 72 (114 ) Net $ 7 $ 4 $ 28 $ 13 $ 23 Residential mortgage loan originations $ 5,013 $ 4,791 $ 5,327 $ 6,899 $ 8,543 Residential mortgage servicing portfolio Loans serviced for others 59,322 57,200 54,583 52,188 47,037 Bank-owned loans serviced 18,621 18,719 18,991 18,782 19,504 Total servicing portfolio 77,943 75,919 73,574 70,970 66,541 Weighted-average coupon rate 5.43 % 5.49 % 5.57 % 5.62 % 5.74 % Weighted-average servicing fee .357 .363 .369 .374 .378 Selected Miscellaneous Information Derivatives notional amount $ 64,187 $ 64,558 $ 66,175 $ 69,624 $ 84,649 Fair value of derivatives 279 307 283 382 355 Unrealized appreciation (depreciation) on securities available for sale, net of tax (3) 74 (81 ) (244 ) (26 ) (384 ) Common stock prices High 35.72 32.93 28.66 29.81 28.67 Low 26.18 25.40 23.75 19.83 16.27 End of period 26.31 32.39 25.37 27.24 21.98 Banking offices 1,791 1,838 1,857 1,859 1,505 ATMs 2,496 2,534 2,541 2,576 2,194 FTEs 31,603 31,929 32,394 32,821 28,763 (1) Amounts recorded in fourth quarter 2009 that relate to third quarter 2009. Includes a $2 million decrease due to a valuation adjustment for MSRs carried at the lower of cost or market during the second quarter of 2010. Includes the impact of the FDIC loss sharing agreements on the covered securities. Return to Table of Contents 22 BB&T Corporation NON-GAAP Reconciliation Table Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 NON-GAAP Reconciliation Table 2010 2010 2009 2009 2009 Efficiency ratio - GAAP 61.7 % 61.2 % 58.5 % 59.8 % 54.7 % Effect of securities gains (losses), net 5.1 (.1 ) - .8 .5 Effect of merger-related and restructuring charges, net (1.6 ) (.7 ) (.4 ) (.8 ) - Effect of contingency reserve - .5 - (1.1 ) - Effect of FDIC special assessment - (3.3 ) Effect of gain on extinguishment of debt - 1.7 Effect of payroll services gain - - .7 - - Effect of Colonial revaluation adjustments - - .3 - - Effect of Colonial premises and equipment adjustments - .8 - - - Effect of FDIC loss share accounting - .3 - - - Effect of foreclosed property expense (10.1 ) (8.1 ) (6.2 ) (5.4 ) (2.7 ) Effect of amortization of intangibles (1.4 ) (1.5 ) (1.5 ) (1.3 ) (1.1 ) Efficiency ratio - reported 53.7 52.4 51.4 52.0 49.8 Fee income ratio - GAAP 42.7 % 38.5 % 41.7 % 42.6 % 46.0 % Effect of securities gains (losses), net (5.5 ) .1 - (.8 ) (.5 ) Effect of payroll services gain - - (.7 ) - - Effect of FDIC loss share accounting 3.6 .4 - - - Effect of Colonial revaluation adjustments - - .2 - - Fee income ratio - reported 40.8 39.0 41.2 41.8 45.5 Year-to-Date June 30, NON-GAAP Reconciliation Table 2010 2009 Efficiency ratio - GAAP 61.5 % 51.6 % Effect of securities gains (losses), net 2.5 1.9 Effect of merger-related and restructuring charges, net (1.2 ) (.3 ) Effect of contingency reserve .3 - Effect of FDIC special assessment - (1.7 ) Effect of gain on extinguishment of debt - 1.0 Effect of Colonial premises and equipment adjustments .4 - Effect of FDIC loss share accounting .2 - Effect of foreclosed property expense (9.2 ) (2.2 ) Effect of amortization of intangibles (1.4 ) (1.1 ) Efficiency ratio - reported 53.1 49.2 Fee income ratio - GAAP 40.7 % 46.4 % Effect of securities gains (losses), net (2.9 ) (2.2 ) Effect of FDIC loss share accounting 2.1 - Fee income ratio - reported 39.9 44.2 Return to Table of Contents 23
